J-A25028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD LEROY MESHYOCK                      :
                                               :
                       Appellant               :   No. 808 MDA 2019

         Appeal from the Judgment of Sentence Entered April 18, 2019
      In the Court of Common Pleas of Mifflin County Criminal Division at
                       No(s): CP-44-CR-0000605-2017


BEFORE: STABILE, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED FEBRUARY 18, 2020

       Edward Leroy Meshyock appeals from the judgment of sentence entered

on April 18, 2019. He challenges the constitutionality of the sobriety

checkpoint he drove through that resulted in his convictions for three counts

of driving under the influence of alcohol or controlled substance (“DUI”), and

one count each for driving while operating privilege is suspended or revoked,

registration and certificate of title required, obedience to authorized persons

directing traffic, careless driving, and habitual offenders.1 We affirm.

       The procedural history and facts of this case are as follows. Sergeant

Jerid Hartsock testified that he was working as a checkpoint supervisor for a

DUI checkpoint conducted from 10 p.m., June 30, 2018, until 3 a.m., July 1,

2018. N.T., Trial, 2/21/19, at 6, 7, 8. He stated, “The checkpoint we set up
____________________________________________


1 75 Pa.C.S.A. §§ 3802(a)(1), (d)(1)(i), (d)(3), 1543(b)(1.1)(i), 1301(a),
3102(a), 3714(a), and 6503.1, respectively.
J-A25028-19



where we posted signs. So everybody knew that there was a checkpoint

starting at 600 feet from the center of the checkpoint. In both directions. We

used large, large signs, cones and flares so that everybody was aware there

was a sobriety checkpoint ahead.” Id. at 8.

      According to Sergeant Hartsock’s testimony, in the early morning hours

of July 1, Sergeant Hartsock saw Meshyock riding his motorcycle through the

checkpoint. Id. at 8, 9. Meshyock “[p]assed all of our signs and also the

motorcycle passed several troopers who were trying to get the motorcycle to

stop at the checkpoint.” Id. at 8. “That motorcycle passed the troopers that

had their hands raised out, trying to get him to stop.” Id. Meshyock finally

came to an abrupt stop after Sergeant Hartsock “kind of yelled an order to try

to get him to pay attention to stop.” Id. at 8, 9. Sergeant Hartsock asked

Meshyock why he did not stop and Meshyock “said he thought it was some

sort of a fire or something[.]” Id. at 9. Sergeant Hartsock testified he observed

that Meshyock’s “eyes were glassy and bloodshot,” and he “detected the odor

of an alcoholic beverage.” Id. Meshyock admitted to Sergeant Hartsock that

“he had been drinking.” Id. After conducting field sobriety tests, Sergeant

Hartsock “believed with the signs that I saw that [Meshyock] was intoxicated

to the point that he wasn’t safe to drive” and placed Meshyock under arrest.

Id. at 13, 14.

      The Commonwealth charged Meshyock with the above-referenced

offenses and he filed a motion to suppress, arguing “[t]he State Police




                                      -2-
J-A25028-19



conducted an unlawful roadblock[.]” Memorandum of Law in Support of

Defendant’s Omnibus Pretrial Motion, filed 9/27/18, at 3.

     The Commonwealth presented the following evidence in support of the

constitutionality of the checkpoint. Sergeant Hartsock testified that the

particular location of the checkpoint was chosen based on statistical

information, including a “heat map” that showed where there had been DUI

arrests and DUI-related crashes. N.T., Suppression Hearing, 8/28/18, at 23-

25; see Commonwealth’s Exhibit 1 - Sobriety Checkpoint Plan. Based on this

information, the state police “pick[ed] a road which obviously people would

have to use to get back and forth from where we’re having the issues and

that’s why we did our DUI checkpoint.” Id. at 24.

     Prior to implementing the checkpoint, Sergeant Hartsock gave the

Sobriety Checkpoint Plan to Lieutenant Storm for approval. Id. at 8. Sergeant

Hartsock testified that Lieutenant Storm was “somebody higher than me.” Id.

at 21. The Sobriety Checkpoint Plan included a listing of each DUI arrest and

DUI crash, identified the county where each arrest and crash occurred, and

included the heat map showing the affected areas. Id.

     After approval, troopers gave prior notice of the checkpoint to the

community on June 17, 2017, via the local newspaper. Id. at 6. On the night

of the checkpoint, there was a sign giving notice about the checkpoint “from

the center of the checkpoint in both directions 600 feet.” Id. at 9. Troopers

also set up flares and cones. Id. Sergeant Hartsock also testified that,

pursuant to established State Police policy, they stopped every vehicle that

                                    -3-
J-A25028-19



passed through the checkpoint unless traffic backed-up, at which point the

policy would require them to wave vehicles through. Id. at 10, 22.

     The trial court denied the motion and Meshyock proceeded with a bench

trial. The court found him guilty as above and sentenced him to a total of six

to 18 months in jail followed by 18 months of reporting probation, plus fines.

This timely appeal followed.

     Meshyock asks us to review one claim:

        Did the trial court err inholding that a State Police roadblock
        conducted in Mifflin County on the night of June 30, 2017,
        into July 1, 2017, complied with all five requirements for
        police roadblocks as articulated by the Pennsylvania
        Supreme Court in Commonwealth v. Tarbert[,] 517 Pa.
        277, 535[] A.2d 1035 (1987) and Commonwealth v.
        Blouse, 531 Pa. 167, 611 A.2d 1177 (1992)?

Meshyock’s Br. at 4 (suggested answer omitted).

     Our standard of review of the denial of a motion to suppress “is limited

to determining whether the suppression court’s factual findings are supported

by the record and whether the legal conclusions drawn from those facts are

correct.” Commonwealth v. Garibay, 106 A.3d 136, 138 (Pa.Super. 2014)

(quoting Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010)). Where

the Commonwealth prevails at the suppression motion, “we may consider only

the evidence of the Commonwealth and so much of the evidence for the

defense as remains uncontradicted when read in the context of the record as

a whole.” Id. (quoting Jones, 988 A.2d at 654). Our scope of review is

plenary. Id.


                                     -4-
J-A25028-19



      A DUI checkpoint passes constitutional muster where there is

substantial, “not complete,” compliance with the following guidelines:

         1. Vehicle stops must be brief and must not entail a physical
            search;

         2. There must be sufficient warning of the existence of the
            checkpoint;

         3. The decision to conduct a checkpoint, as well as the
            decisions as to time and place for the checkpoint, must
            be subject to prior administrative approval;

         4. The choice of time and place for the checkpoint must be
            based on local experience as to where and when
            intoxicated drivers are likely to be traveling; and

         5. The decision as to which vehicles to stop at the
            checkpoint must be established by administratively pre-
            fixed, objective standards, and must not be left to the
            unfettered discretion of the officers at the scene.

Commonwealth v. Worthy, 957 A.2d 720, 725 (Pa. 2008) (citing Blouse,

611 A.2d at 1180 (quoting Tarbert, 535 A.2d at 1043)). “Thus, where the

trial court’s factual findings support the conclusion that the roadblock

substantially complied with the guidelines, and where the trial court’s findings

are premised on sufficient evidence of record, this Court will not disturb the

trial court’s conclusion of substantial compliance.” Commonwealth v.

Yastrop, 768 A.2d 318, 323 (Pa. 2001).

      Meshyock maintains that the Commonwealth failed to present evidence

that the troopers complied with the first and third guidelines. He argues there

was no evidence that the police conducted “‘momentary stops’ to allow the

police to make a brief observation of motorists, without physical searches of


                                     -5-
J-A25028-19



vehicles and passengers.” Meshyock’s Br. at 13. He also argues there was no

evidence “that an officer in an administrative capacity decide to hold the

roadblock and create and [sic] the roadblock plan, rather than an officer who

actively participates in the roadblock.” Id. at 13. Meshyock argues that

“[b]oth the decision to hold a roadblock and the roadblock’s plan must be

initiated and created by officers in an administrative capacity.” Id. at 16

(emphasis in original). In support, he cites Commonwealth v. Paes, 862

A.2d 625, 630 (Pa.Super. 2004).

      Here, the trial court concluded that the DUI checkpoint substantially

complied with the requirements of Tarbert/Blouse, and the record supports

that conclusion. Sergeant Hartsock testified that they placed an article in the

local newspaper giving prior notice of the checkpoint. He also testified about

the statistics, including the “heat map,” used to determine where to conduct

the checkpoint. Additionally, Lieutenant Storm, whom Sergeant Hartsock

described as “somebody higher than me,” reviewed and approved the

checkpoint before the troopers put the checkpoint into effect. Sergeant

Hartsock also testified that, based on Pennsylvania State Police procedure,

they stopped every vehicle during the checkpoint unless there was a backup

in traffic. Sergeant Hartsock could not recall if there was a backup in traffic on

the night in question, but confirmed that if one had developed, they would

have followed the established procedure and “let everybody clear through.”

N.T., Suppression, at 5. All of the above supports the trial court’s conclusion




                                      -6-
J-A25028-19



that the checkpoint substantially complied with the Tarbert/Blouse

guidelines.

      Meshyock’s additional argument that an administrative officer must both

“initiate” and “create” the roadblock is unavailing. Meshyock’s Br. at 6. His

citation to Paes is inapposite. In Paes, we invalidated a DUI checkpoint

because a single officer “made the decision to set up the roadblock and then

participated in conducting its operation.” Paes, 862 A.2d at 630. Paes does

not stand for the proposition that the same officer cannot both first propose

the checkpoint and develop the checkpoint plan. Meshyock’s claims are

meritless and the trial court did not abuse its discretion in denying his motion

to suppress.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/18/2020




                                     -7-